 191321 NLRB No. 33MITCHELLACE, INC.1On January 26, 1996, Administrative Law Judge Stephen J.Gross issued the attached decision. The Respondent filed exceptions
and a supporting brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3There are no exceptions to the judge's statement that the issuanceof the Respondent's September 1994 elevator use policy memoran-
dum would not have violated Sec. 8(a)(5) absent the time limitations
stated in a November 1992 newsletter statement about elevator use.4We shall modify the judge's recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).1The bargaining unit:All production and maintenance employees, including receiving,
shipping and print shop employees, employed by Mitchellace at
its Portsmouth, Ohio, facility, excluding all office clerical em-
ployees and all professional employees, guards, and supervisors
as defined in the Act.A company named ``Mat World'' operates out of the basement of
Mitchellace's facility. It manufactures floor mats for automobiles.
While the record is unclear about the nature of the relationship be-
tween Mitchellace and Mat World, all parties agree that the bargain-
ing unit includes Mat World's employees and that, accordingly, the
Union represents such employees of Mat World.2Mitchellace has been the subject of two Board decisions: 314NLRB 536 (1994) (certifying the Union as the exclusive collective-
bargaining representative of the employees in the bargaining unit);
and 315 NLRB No. 68 (Nov. 7, 1994) (not reported in bound vol-
umes). The latter decision resulted from Mitchellace's attack on the
validity of the Board's certification of the Union. Mitchellace has
appealed from that decision, which appeal was pending at the time
of the hearing in this proceeding.Mitchellace, Inc. and Chicago & Central StatesJoint Board, Amalgamated Clothing & Textile
Workers Union, AFL±CIO±CLC. Cases 9±CA±32394 and 9±CA±32619May 16, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe issue presented here is whether the judge cor-rectly found the Respondent violated Section 8(a)(5)
and (1) of the Act by unilaterally changing its policy
with regard to employee use of freight elevators, and
by unilaterally changing its shift schedule.1The Boardhas considered the decision and the record in light of
the exceptions and brief and has decided to affirm the
judge's rulings, findings,2and conclusions3and toadopt the recommended Order as modified and set
forth in full below.4ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and orders that the Respondent, Mitchellace,
Inc., Portsmouth, Ohio, its officers, agents, successors,
and assigns, shall take the action set forth in the Order
as modified.Substitute the following for paragraphs 2(c) and (d).
``(c) Within 14 days after service by the Region,post at its facility in Portsmouth, Ohio, copies of the
attached notice marked ``Appendix.''5Copies of thenotice, on forms provided by the Regional Director for
Region 9, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any othermaterial. In the event that, during the pendency ofthese proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since November 28, 1994.``(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken tocomply.''David L. Ness, Esq., for the General Counsel.Fred Pressley, Esq. and Nancy Falk, Esq., of Columbus,Ohio, for the Respondent.Cheryl Stiffler, of Jackson, Ohio, for the Charging Party.DECISIONSTEPHENJ. GROSS, Administrative Law Judge. The Re-spondent, Mitchellace, Inc., operates out of a facility in
Portsmouth, Ohio, where it manufactures shoelaces and in-
dustrial braid. Mitchellace does not dispute that it is an em-
ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the National Labor Relations Act (the
Act). The Charging Party, Chicago & Central States Joint
Board, Amalgamated Clothing & Textile Workers Union,
AFL±CIO±CLC (the Union) represents Mitchellace's bar-
gaining unit employees.1There are roughly 300 employeesin the unit. Mitchellace admits that the Union is a labor orga-
nization within the meaning of Section 2(5) of the Act.2The General Counsel alleges that in the period betweenMay 31, 1994, and January 16, 1995, Mitchellace violated
Section 8(a)(1), (3), and (5) of the Act in various respects.I. THEALLEGEDVIOLATIONSOFSECTION8(A)(5)
A. Breaktime RulesThe General Counsel alleges that in May 1994 Mitchellaceunilaterally changed its policies specifying when employees
had to be back at their work stations after their breaks and 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The complaint originally alleged that Mitchellace made this pol-icy change in July 1994. But at the outset of the hearing the General
Counsel moved to amend the complaint, which motion I granted.4See R. Exh. 5. Mitchellace's employee handbook provides thatall employees get two 10-minute breaks. But all parties agree that
the handbook is incorrect in respect to the breaktime of employees
working 9- or 10-hour days.5See fn. 1, supra.after their lunch periods, thereby violating Section 8(a)(5)and (1) of the Act.3For the reasons discussed below, I con-clude that Mitchellace did not violate the Act in this respect.Each Mitchellace employee gets one unpaid half-hourlunchbreak. Each employee also gets two paid breaks per
day, one before lunch and one after. These paid breaks are
either 10 or 15 minutes long (depending on whether the em-
ployee is working an 8-hour, 9-hour, or 10-hour day).4Forall employees, the paid breaks always start on the hour.I have no doubt that, as far as senior Mitchellace manage-ment is concerned, at all times Mitchellace's policy concern-ing employee breaks has been that employees are to remain
at their work stations until the break starts and are to be back
at their work stations at the time the break ends. And the
record indicates that from time to time in the past, at least
some first-level supervisors so informed the employees in
their crews. Thus, for instance, employee Dana French testi-
fied that she remembered her supervisor warning her crew,
``four or five years ago,'' that employees had to be at their
work stations as the break ended. And employee Brenda
Dyer testified that that was Mitchellace's policy back ``when
they were really trying to enforce the rules.''But as these quotations indicate, it is more probable thannot that for at least a couple years prior to May 1994 super-
visors allowed employees to wait until the end of their break
periods to leave the employee break areas. (Mitchellace oc-
cupies a six-floor factoryÐseven floors including the base-
ment, where Mat World is located.5The employee lunch-room, which is one of the few places in the building where
cigarette smoking is allowed, is on the first floor. Addition-
ally, there are smaller break areas on each floor.) Some em-
ployees nonetheless made it their business to be back at their
work stations by the end of their 10- or 15-minute break pe-
riods. But many others did not. Thus, for example, many em-
ployees whose breaks ended at 9:10 a.m. would wait until
9:10 a.m. before leaving the areas in which they were taking
their breaks. As a result, some employees in this latter group
would not in fact resume work until 2 or 3 minutes after the
break ended. (The record does not permit a determination of
how many of the employees got back to their work stations
by the end of the 10- or 15-minute break period and how
many waited until that period ended before starting their re-
turn to their work stations.)As for the employees' state of mind about the breaktimerule, there is some indication in the record that, generally
speaking, all of the employees knew that the intent of the
rule was that employees were to be back at work as the
break ended (10 or 15 minutes after it began). But the record
is insufficient for me to make a finding to that effect. In any
event, the record is clear that employees knew that their su-
pervisors allowed them to wait until the 10- or 15-minute pe-
riod was over before they made their way back to their work
stations.In September 1993, the Board conducted an electionamong Mitchellace's bargaining unit employees. A majority
of those voting cast their ballots in favor of the Union. In
July 1994, the Board certified the Union as the exclusive
representative of the bargaining unit employees.Beth Haney is Mitchellace's director of personnel. OnMay 31, 1994 (that is, between the date of the election and
the certification date), Haney notified Mitchellace's employ-
ees, by memorandum, thatÐA bell system has been recently installed that soundsevery hour and half-hour as well as three minutes be-
fore the hour and half-hour. Bells also sound at 9:10,
9:15, 2:10, and 2:15 signaling the end of break periods.....
Employees are to have returned to their workarea/station when the bell sounds, signaling the end of
lunch times and break times. When the bell sounds an-
nouncing the break's end, employees are to be back to
workÐNOT ON THE WAY BACK TO WORK.....
Employees who do not comply with this policy willbe subject to disciplinary action.A bell system has always been in place at Mitchellace (or,at least, has been in place at all relevant times). As far as
the bell system was concerned, the only change that occurred
about the time that the above memorandum issued was that
Mitchellace improved the bell mechanism to ensure that the
bells sounded exactly when they were supposed to. Thus, for
those Mitchellace employees who waited until the end of
their break periods (at 10 or 15 minutes after) to return to
their work stations, the main thrust of the memorandum was
to threaten them with discipline if they continued that prac-
tice.Since the issuance of the memorandum no Mitchellaceemployee has been disciplined for remaining too long on
break. In fact it appears that Mitchellace has never dis-
ciplined any employee for returning late from a break.Mitchellace did not provide the Union with an advancecopy of Haney's memorandum or otherwise notify the Union
that it intended to make any change in its rules or practices
concerning employee breaks. Mitchellace has never offered
to bargain with the Union about the matter. Rather,
Mitchellace's position is that the memorandum made no
change in Mitchellace's rules; the memorandum merely re-
stated what Mitchellace's breaktime rule was and always had
been.As noted above, the General Counsel contends that theissuance of the memorandum amounted to a violation of Sec-
tion 8(a)(5). The General Counsel does not claim that
Mitchellace took such action for antiunion reasons. Thus,
there is no allegation that such action violated Section
8(a)(3).It would be a remarkable supervisor who at all times en-forced all work rules with equal rigor. Plainly supervisors in-
evitably will relax their enforcement of at least some rules
at least some of the time. See, e.g., Phillips Fibers Corp.,307 NLRB 145, 146 (1992). I will assume that, where that
happens over relatively brief cycles, management does not
have to bargain with the union every time a tightening up
occurs. 193MITCHELLACE, INC.6For examples of cases holding that the employer action in ques-tion did have material, substantial, and significant effects, see MercyHospital of Buffalo, 311 NLRB 869 (1993) (employer discontinuedcafeteria service between 2 and 4 a.m., instead providing vending
machines and other snack facilities); Rangaire Co., 309 NLRB 1043(1992) (employer discontinued past practice of providing an extra 15
minutes of paid lunchbreak once per year, on Thanksgiving); Mur-phy Oil USA, 286 NLRB 1039, 1041±1042 (1987) (employer prohib-ited employees from putting up posters, pictures and calendars at
their work stations); Angelica Healthcare Services, 284 NLRB 844,853 (1987) (transfer of three employees from the day shift in one
department to the night shift in another); Atlas Microfilming, 267NLRB 682, 695±696 (1983), enfd. 753 F.2d 313 (3d Cir. 1985) (em-
ployer added 15 minutes to the employees' lunch period); and Na-than Littauer Hospital Assn., 229 NLRB 1122 (1977) (nurses re-quired to clock in). For examples of employer action held not to
have material, substantial, and significant effects, see Litton Systems,300 NLRB 324, 331±332 (1990), enfd. 949 F.2d 249 (8th Cir. 1991)
(installation of a new buzzer system for regulating breaktime led, in
some cases, to a 20-percent reduction in the time employees spent
on their breaks); J.W. Fergusson & Sons
, 299 NLRB 882, 892(1990) (employer increased the lunchbreak by 5 minutes while de-
creasing the employees' afternoon break by 5 minutes); Murphy OilUSA, supra (employer required employees to: (1) play cards only inthe lunchroom, not in work areas; (2) wait at their work stations
prior to quitting time, instead of allowing employees to ``roam
around''; (3) provide more detailed paperwork in order to borrowtools; and (4) remove bumper stickers from their hats); AngelicaHealthcare Services, supra (transferring one employee to a new workstation 10 feet from her old where the transfer made no difference
in terms of the department to which the employee was assigned, the
shift on which she worked or the pay she received); St. John's Hos-pital, 281 NLRB 1163, 1168 (1986), enfd., 825 F.ed 740 (3d Cir.1987) (reimposition of restrictions on smoking and drinking during
the 15-minute employee report time); Advertiser's Mfg. Co., supra(employees prohibited from parking in the first row of the plant
parking lot); Alamo Cement Co., 277 NLRB 1031 (1985) (changein one employee's classification from ``mix chemist'' to ``assistantchief chemist'' resulting in ``a slight increase in his hourly wage,''
``sporadic substitution'' for a supervisor, and his assisting in the
preparation of a monthly report); UNC Nuclear Industries, 268NLRB 841 (1984) (changes in test requirements for nuclear reactor
operators); La Mousse, Inc., 259 NLRB 37 (1981), enfd. mem. 703F.2d 576 (9th Cir. 1983) (employer unilaterally increased the morn-
ing and afternoon breaks by 5 minutes each); Weather Tec Corp.,238 NLRB 1535 (1978) (employer unilaterally ended its practice of
paying for the coffee supplies that the employees used to make the
coffee for their morning and afternoon breaks); Peerless Food Prod-ucts, supra (limiting a union business agent's previously unlimitedaccess to the plant); and Bureau of National Affairs, 235 NLRB 8(1978) (use of timeclock instead of cards filled in by the employees
themselves).7Illinois Power, supra, deals with the question of whether, for pur-poses of Federal income tax regulations, a utility ``acquired'' or, in-
stead, ``constructed'' certain property. Comparable line-drawing
issues arise elsewhere under the National Labor Relations Act (see,
e.g., Central Transport, 299 NLRB 4 fn. 2 (1990) (concerning the``employee'' versus ``independent contractor'' distinction) and, in-
deed, in virtually every area of the law. In all, where the facts fall
toward the middle of the continuum, ``the ultimate choice will be
somewhat arbitrary.'' L. Maisel, Submarkets in Merger and Monopo-lization Cases, 72 George. L. J. 39, 49 (1983). The problem, ofcourse, is that while the law tends to call for binary classifications
(e.g., yes, it is material, substantial and significant, or no, it is not),
life obstinately refuses to categorize itself that way. See generally P.
Schuck, Multi-Culturalism Redux: Science, Law, and Politics, 11Yale Law & Policy Review 1 (1993).But here employees had for years been allowed to waituntil the end of the break period before starting back to their
work stations. In this circumstance, the May 31 memoran-
dum amounted to a unilateral change in the employees' terms
and conditions of employment. See, e.g., Lovejoy Industries,309 NLRB 1085, 1104 (1992), enfd. in pertinent part sub
nom. Acme Die Casting v. NLRB, 26 F.3d 162 (D.C. Cir.1994); Advertiser's Mfg. Co., 280 NLRB 1185 (1986), enfd.in pertinent part 823 F.2d 1086 (7th Cir. 1987); CelotexCorp., 259 NLRB 1186 (1982); and cf. Hyatt Regency Mem-phis, 296 NLRB 259 (1989), enfd. in pertinent part 939 F.2d361 (6th Cir. 1991). As for the fact that the Union had not
yet been certified, that is irrelevant since it is the date of the
election that determines when the duty to bargain arisesÐ
where, as here, the Union is subsequently certified. E.g.,
Lovejoy Industries, supra; and Adair Standish Corp., 290NLRB 317, 337 (1988), enfd. in pertinent part 912 F.2d 854
(6th Cir. 1990).The question that remains is whether this unilateral changein breaktime rules amounted to a ``material, substantial and
significant change'' in the terms or conditions of employ-
ment at Mitchellace. If it was not, then, notwithstanding the
unilateral action, Mitchellace did not violate the Act. E.g.,
Peerless Food Products, 236 NLRB 161 (1978).A fair number of Board cases deal explicitly with the issueof whether a given unilateral act by an employer resulted in
a material, substantial, and significant change in the employ-
ees' terms or conditions of employment.6As a reading ofthem will indicate, there is no way to categorize them so thatevery unilateral action by an employer can be pegged with
any assurance as having material, substantial, and significant
effects or as not having such effects. Indeed, given the nature
of the issue, that would seem unavoidable. There is a contin-
uum of employer actions, after all, ranging from those that
obviously have material, substantial, and significant effects
on terms and conditions of employment to those that obvi-
ously do not. ``[A]nd in the middle of the continuum, any
classification is bound to be somewhat arbitrary.'' IllinoisPower Co. v. Commissioner of Internal Revenue, 792 F.2d683, 685 (7th Cir. 1986).7I have no doubt, that, from the viewpoint of manyMitchellace employees, the effect of Mitchellace's action was
indeed material, substantial, and significant. For those em-
ployees who had waited until the bell rang before returningto work, after all, in some cases the Company's action re-
duced their breaktime by more than 20 percent. Nonetheless,
my conclusion is that, as the Board defines ``material, sub-
stantial, and significant,'' for two reasons Mitchellace's
breaktime action did not have a material, substantial, and sig-
nificant impact on the employees' terms and conditions of
employment. First, that result is suggested by what appear to
be the closest precedents: Litton Systems, supra, and LaMousse, supra. And second, from the point of view of atleast some Mitchellace employees, the Company's action
made no change whatever. See, in this connection, PostalService, 275 NLRB 360 (1985).As for the lunchbreak, Mitchellace's bell system has al-ways been set to have a bell ring 3 minutes before the end
of each lunch period. Concomitantly employees have always
understood that means they are to head back to their work
stations so as to arrive there as the lunch period ends. See, 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Tr. 187.9R. Exh. 1.10See the text at fn. 8, supra.11G.C. Exh. 2.12Again, the General Counsel does not allege a violation of Sec.8(a)(3).13The Court's quotation is from Justice Stewart's concurrence inFibreboard Paper Products Corp. v. NLRB, 379 U.S. 203, 222(1974).for example, the testimony of General Counsel witness (andMitchellace employee) Rickey Broughton thatÐThree minutes before lunch was over, you know, youhave a bell that rings, let's you know to go back to
work, and you'd see probably ten or twelve, maybe fif-
teen people piled on the elevator [in order to return to
their work stations].8I accordingly conclude that the May 31 memorandummade no change in the length of employee lunch periods.B. Employee use of the Plant's ElevatorsThe Mitchellace factory has three elevators. Each has asign posted in it stating that the elevators are for freight only.
But the factory has six floors. Bargaining unit employees
work on floors two through five (and in the basement). The
elevators, obviously enough, are an attraction to employees
who work on the upper floors.Supervisors tend not to enforce the freight-only rule and,indeed, not infrequently ride the elevators themselves to save
themselves a climb. But sooner or later the use of the ele-
vators for passenger transportation results in delays in the
movement of freight. At that point Mitchellace cracks down
on the employees' use of the elevators. Then, over time, en-
forcement once again gradually relaxes and the cycle contin-
ues.One of these crackdowns on elevator use occurred in No-vember 1992. At that time management included the follow-
ing in the Company's monthly newsletter:Due to the fact that the elevators must be utilized soheavily for materials handling, we must limit employee
use. Unless a doctor's statement is held in your person-
nel file stating that you must use the elevator, stairways
must be used. This will be effective between the hours
of 7 a.m. and 3 p.m. daily.9I used the term ``crackdown.'' From one point of view, that
is accurate. But, from another point of view, the newsletterpiece could be considered to be an easing of the Company's
elevator rules. The point is that the newsletter item prohib-
ited employees from using the elevators only from 7 a.m.
until 3 p.m. That amounted to a declaration by management
that employees were permitted to use the elevators at all
other times (for example, on arriving at work for the day
shift). It also amounted to a declaration by management that
the notices in the elevators did not mean what they said.For about 22 months thereafter nothing was said to em-ployees about elevator use (apart from the notices posted in
the elevators). The result was that by September 1994 em-
ployees were routinely and openly using the elevators not
only before 7 a.m. and after 3 p.m., but also when going to
and from the first floor lunchroom (as the above quotation
from employee Broughton's testimony indicates10). Then, onSeptember 9, 1994, Mitchellace distributed a memorandum
to each employee that read:The elevators allow us to move raw materials and fin-ished goods. However, due to the excessive use of the
elevators we must eliminate usage to only those hauling
freight. If you have a medical problem you may use the
elevators only if you have a statement from your doc-
tor. Please submit your excuse to the personnel office
at which time you will be issued a sticker showing per-
mission to use the elevators. This has always been a
company rule but will be strictly enforced after Septem-
ber 30th to allow you time to acquire verification from
your doctor ....11Note that the memorandum appears to prohibit employeesfrom using the elevators at all times, not just between 7 a.m.
and 3 p.m..Mitchellace issued the memorandum without notifying theUnion or offering to bargain about employee use of the ele-
vators.No employee has ever been disciplined for riding the ele-vatorÐeither before or after the September 1994 memoran-
dum.The General Counsel alleges that issuance of the Septem-ber 1994 memorandum violated Section 8(a)(5) and (1) of
the Act.12I conclude that the record supports the GeneralCounsel in this respect.I know of no prior Board decision dealing with the ques-tion of whether the availability of elevators constitutes a term
or condition of employment within the meaning of Section
8(d) of the Act. But an elevator-versus-stairs issue is one that
is ``plainly germane to the `working environment.''' FordMotor Co. v. NLRB, 441 U.S. 488, 498 (1979).13And, par-ticularly for employees assigned to the upper floors of the
Mitchellace factory, it is hard to argue that the difference be-
tween, on the one hand, having to walk up all those flights
every working day and, on the other, being permitted to ride
an elevator, is not material, substantial, and significant.Nonetheless, absent the time limitations stated in the No-vember 1992 newsletter, I would be constrained to conclude
that the issuance of the September 1994 did not violate the
Act. See Postal Service, supra.But the November 1992 newsletter did contain time limita-tions, so that its effect was to permit employees to use the
elevators during the 16 hours from 3 p.m. until 7 a.m. The
impact of the 1994 memorandum, therefore, was not to re-
publish what had always been a rule. Rather, the 1994
memorandum expanded an 8-hour prohibition on employee
use of the elevators to a 24-hour prohibition. I conclude that
that amounted to a material, substantial, and significant
change in the employees' terms and conditions of employ-
ment. Since Mitchellace undertook that change without bar-
gaining with the Union, the Company violated Section
8(a)(5) and (1) of the Act.As a last matter, no witness referred to the time limitationsstated in the 1992 newsletter item or testified that the effect
of the 1994 memorandum was to prevent employees from
using the elevators before 7 a.m. or after 3 p.m. But a deter- 195MITCHELLACE, INC.14See, e.g., the cases cited at fn. 6, supra; cf. AmericanFreightways, 124 NLRB 146, 147 (1959).15See G.C. Exh. 16.16An additional criterion is that the union ``did not broach theseissues'' with the employer.'' Id.17G.C. Exh. 11. Mitchellace does not allow any pipe smoking orcigar smoking at all.mination of whether Section 8(a)(5) has been violated doesnot hinge on how the affected employees happened to re-
spond to the employer action in question. Rather, it is up to
the Board to determine whether a given change in terms and
conditions of employment was such as to have required bar-
gaining.14C. Schedule ChangesFor many years Mitchellace has frequently changed itsemployees' work schedules to take account of output needs.
Mitchellace, for example, routinely switched employees from
five 8-hour days per week to four 10-hour days and then
back again. Workday length often varied department by de-
partment within Mitchellace and sometimes group by group
within a department. Shift starting and ending times some-
times changed even when there was no change in workday
length.On October 3, 1994, Mitchellace once again changed theshift hours and shift length for a number of employees. As
it happens, in this case the Company ordered that all first-
shift employees begin working 8-hour daysÐfrom 6 a.m. to
2:30 p.m., Monday through Friday; and all second-shift em-
ployees begin working 10-hour days, from 2:30 p.m. to 1
a.m., Monday through Thursday.15Mitchellace made thechange without notifying or offering to bargain with the
Union.A nontrivial change in shift starting or ending times orshift length plainly amounts to a material, substantial, and
significant change in terms and conditions of employment.
E.g., Virginia Concrete Co., 316 NLRB 261, 268 (1995);Pepsi-Cola Bottling Co., 315 NLRB 882, 896, 901 (1994);and Indiana Hospital, 315 NLRB 647, 657 (1994). The ques-tion here is whether the fact that Mitchellace routinely had
effectuated that kind of change in the past, before the em-
ployees chose to be represented by the Union, made it per-
missible for management to unilaterally order the change
even after the Union arrived at Mitchellace.There is authority to the effect that where an employer fre-quently changed individual employees' working schedules
preunion, the employer may lawfully continue to make em-
ployee-by-employee changes unilaterally after the arrival of
the union. KDEN Broadcasting Co., 225 NLRB 25, 34±35(1976); accord: Carbonex Coal Co., 262 NLRB 1306, 1313(1982). There is also authority to the effect that an employer
need not bargain before making ``routine production schedul-
ing and adjustments relating to diminishing hours of work,''
so long as such action did not vary from the employer's past
practice. Kal-Die Casting Corp., 221 NLRB 1068 fn. 1(1975).16But here Mitchellace issued a plantwide schedule. Therewas no showing that the new schedule stemmed from ``di-
minishing hours of work'' or anything akin to that. And de-
cisions about the time of day that work starts and whether
the workweek should consist of five 8-hour days or four 10-
hour days are classically matters in which unions, at the be-
hest of employees, want to be involved. I accordingly con-clude that the KDEN and Kal-Die exceptions to the usualrule concerning the duty to bargain about schedule changes
do not here govern. I accordingly further conclude that by
Mitchellace's unilateral action, on October 3, 1994, establish-
ing plantwide schedules, the Company violated Section
8(a)(5) and (1) of the Act.D. No Smoking RulesAt all relevant times Mitchellace prohibited smoking in itsfacility except in the employee lunchroom and in the em-
ployee breakroom on the third floor of the factory. Accord-
ing to the employee handbook, employees who smoke or
carry a lighted cigarette in any nonsmoking area of the plant
will receive a ``written warning (with or without suspension,
depending on company assessment as to the need for
more/less discipline).''17Naomi Souders is the immediate supervisor of Mat Worldemployee John Welty. In August 1994, employee Ruthanne
Carter told Souders that she saw Welty smoking in a non-
smoking area. Souders passed on the information to
Mitchellace's director of personnel, Beth Haney. When
Haney questioned Welty, he admitted that he had been smok-
ing in a nonsmoking area. Haney thereupon ordered a 3-day
suspension for Welty. Welty had not previously been dis-
ciplined for smoking in a nonsmoking area.In December 1994, Tim Duncan, who is the immediate su-pervisor of employee Jerry Blair, warned Blair about smok-
ing in a nonsmoking area. (Blair testified that Duncan saw
him with a lighted cigarette. Duncan testified that he sawBlair alone in a smoke-filled restroom but did not actually
see Blair holding a lighted cigarette. Blair and Duncan were
equally credible on this point. In any event, no purpose
would be served in attempting to resolve this credibility
issue.) BlairÐin what presumably must have seemed to him
to be a good idea at the timeÐthen complained about the
warning to Mitchellace's chief operating officer, Steve
Keating. In the process of doing so, Blair admitted to having
smoked a cigarette in a nonsmoking area. Keating suspended
Blair for 3 days. Like Welty, Blair had not previously been
disciplined for that kind of violation of the Company's rules.The General Counsel contends that the suspensions ofWelty and Blair represented a rule change in that, after the
Union's arrival, Mitchellace ``began imposing more serious
disciplinary penalties on its employees for violations of its
no smoking policy,'' doing so without notice to the Union.But the facts do not bear out that contention. Probably asfar back as 1990, and certainly since 1992, Mitchellace has
advised its employees that any employee caught smoking in
a nonsmoking area would be suspended for 3 days if that
was the employee's first such offense and would be fired if
it was the employee's second offense. As put into practice,
Mitchellace suspends or fires an employee for smoking only
if a supervisor actually saw the employee with a lighted ciga-
rette in a nonsmoking area or if the employee admitted to
smoking in a nonsmoking area. Thus if, say, a supervisor
found an employee alone in a restroom (all of which are
nonsmoking areas) with the room filled with cigarette smoke,
but the supervisor saw no cigarette, the supervisor would, at
most, issue a ``verbal'' (that is, nonwritten) warningÐunless 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18Not long before the hearing Mitchellace added a fifth-floorbreakroom to the areas in the plant in which smoking was allowed.
While it does not appear that management notified the Union of the
Company's plans in this respect, the General Counsel does not con-
tend that this action violated Sec. 8(a)(5).the employee admitted that he or she had been smokingthere.It is true that there is evidence that on numerous occasionsemployees got away with smoking in nonsmoking areas
without being disciplined. It also appears that some super-
visors sometimes smoked cigarettes in nonsmoking areas.
But absent evidence that, as a matter of practice, manage-
ment permitted employees to smoke in nonsmoking areas,
such behavior means nothing in terms of proving a violation
of Section 8(a)(5). And there is no evidence of any such
practice by management.I accordingly shall recommend that the complaint be dis-missed insofar as it alleges that Mitchellace's no-smoking
rule violated Section 8(a)(5) and (1) of the Act.18II. THEALLEGEDVIOLATIONSOFSECTION8(A)(3)
A. Mitchellace's Discipline of Blair and WeltyAs just discussed, the General Counsel contends thatMitchellace's action suspending Welty and Blair for smoking
amounted to a unilateral change in the Company's discipli-
nary rules, which contention I found to be incorrect. But the
General Counsel also contends that the suspensions of Welty
and Blair were discriminatorily motivated. The reason that
Welty and Blair received disciplinary suspensions, the Gen-
eral Counsel argues, was because of their prounion stance.
And the record does show that Blair and Welty both sup-
ported the Union, as Mitchellace's management surely knew.
Further, the record here proves animus on Mitchellace's part.
See part III of this decision, sections A, B, and D, infra.But the record shows that Mitchellace would have sus-pended both Welty and Blair even in the absence of their
union activity. Both smoked cigarettes in nonsmoking areas
and both then admitted to supervisors that they had done so.
As discussed above, Mitchellace's rules call for 3-day sus-
pensions in these circumstances. Additionally, both Haney
and Souders (regarding Welty) and Keating (regarding Blair)
were entirely credible about having responded in what they
considered to be the only appropriate way given the cir-
cumstances presented to them.I accordingly shall recommend that the complaint here bedismissed insofar as it alleges that the Company's suspen-
sions of Blair and Welty violated Section 8(a)(3) and (1) of
the Act. See Wright Line, 251 NLRB 1083 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982),
approved in NLRB v. Transportation Management Corp., 462U.S. 393 (1983).B. Dianna Harrell's Potato ChipsBoth Dianna Harrell and her husband are employed byMitchellace and both actively supported the Union's cam-
paign at Mitchellace. Harrell testified on behalf of the Union
in the course of a previous Board hearing concerning alleged
unfair labor practices by Mitchellace. The General Counsel
alleges that in July 1994 Mitchellace discriminatorily dis-
ciplined Harrell because of these prounion activities. To un-derstand the allegation and Mitchellace's defense, it is nec-essary to briefly touch on Mitchellace's use of ``situation
memos'' and Mitchellace's rules about employees having
food at their work stations.Mitchellace provides supervisors with ``situation memo''forms. A supervisor uses the form when confronted with cir-
cumstances that, in the supervisor's judgment, ought to be
recorded in writing. Often such circumstances involve a su-
pervisor's problem with an employee. For example, a costly
production error by an employee might well become the sub-
ject of a situation memo. Situation memos are not considered
to be part of the disciplinary process. On the other hand, in
the event of employee behavior that is on the borderline of
being discipline worthy, the existence of one or more situa-
tion memos in an employee's file could result in the em-
ployee receiving a disciplinary warning where, but for the
situation memos, the employee would not be disciplined.
Mitchellace employees accordingly much prefer to avoid
having unfavorable situation memos in their files.As for Mitchellace's rules about food at employee workstations, the employee handbook provides:Food may not be consumed on the production floor.Water, pop, coffee and other beverages as well asgum and candy (that can be contained as a whole with-
in the mouth) are allowed at individual workstations.Notwithstanding this rule, employees routinely keep openbags of snack items like cookies or potato chips at their work
stations. And Mitchellace has never disciplined any employee
for doing so. In particular, employee Diana Craycraft, who
is prominently antiunion and who is supervised by the same
supervisor as Harrell, often keeps open food containers at her
work station and has not been disciplined in any way for
doing so.Sometime in July 1994 Haney (Mitchellace's director ofpersonnel) chanced by Harrell's work station in the course of
giving a tour of the plant to a new employee. At the time
Harrell had an open bag of potato chips at her worktable.
Haney did not say anything to Harrell. But a half-hour later,
Harrell was told to meet with her supervisor, Vicki Scott.According to Harrell's credible testimony, Scott told Har-rell that Haney wanted Harrell disciplined for having the
open bag of chips at her work station. But, said Scott (again,
according to Harrell's credible testimony), she was not going
to discipline Harrell for this violation of the food rules ``be-
cause everybody else does it too.''At that point, testified Harrell, Scott wrote a situation re-port ``confined to the open bag of potato chips.'' Scott, how-
ever, testified that she did not write any situation report con-
cerning Harrell's potato chips. And her testimony was as
credible as Harrell's. (Additionally, Scott's testimony is sup-
ported by evidence that no situation report concerning Har-
rell having food at her work station exists in any of the files
where one would expect such a report to be kept.)The General Counsel contends that a situation report aboutan employee amounts to discipline, that the most likely ex-
planation for Harrell being disciplined for having food at her
work station is Mitchellace's animus toward Harrell because
of support for the Union, and that Mitchellace thereby vio-
lated Section 8(a)(3) and (1) of the Act. Mitchellace argues 197MITCHELLACE, INC.19Additionally, Mitchellace has a no-solicitation rule that prohibitsemployees from distributing ``literature or other materials'': (a) dur-
ing working time; and (b) ``in working areas at any time.'' R. Exh.
18.20Br. 9.21An identical notice is in the record as G.C. Exh. 4.that being the subject of a situation report does not constitutediscipline and, in any case, no situation report was written.Neither Scott nor Haney testified about the incident exceptto deny that any situation report was written about Harrell
having food at her work station.As just discussed, I find that the General Counsel failedto carry his burden of proving that the alleged situation re-
port was in fact written. But it is undisputed that a supervisor
did tell Harrell that the Company's director of personnel
wanted Harrell disciplined because Harrell had an open bag
of potato chips at her work station. This constitutes a threatnotwithstanding Scott's statement that she was not going to
abide by Haney's directive. See Oklahoma Fixture Co., 314NLRB 958 (1994).We thus have a situation in which: (1) Harrell was threat-ened for behavior that, while technically violative of the
Company's rules, was commonplace among employees; (2)
Harrell was a union activist, as Mitchellace's management
had to have known; and (3) management was hostile to the
Union. Under these circumstances, ``[t]he Respondent cannot
simply present a legitimate reason for its action; it must per-
suade by a preponderance of the evidence'' that the same
threat would have been made even absent Harrell's union ac-
tivity. Wisconsin Steel Industries, 318 NLRB 212 (1995), cit-ing Wright Line, supra. This Mitchellace has failed to do.The evidence shows that Haney walked past Harrell'sopen bag of chips when Haney had a new employee in tow.
Given Mitchellace's food rules, that is the one situation most
likely to generate a response by the Company regarding Har-
rell's chips notwithstanding the frequency with which em-
ployees ignore the food rules. And it is clear that throughout
this episode no one said anything to Harrell about her union
activity. But these circumstances do not add up to a showing
by a preponderance of the evidence that Harrell would have
received the threat of discipline even absent her union activ-
ity. I accordingly conclude that while the evidence fails to
add up to a violation of Section 8(a)(3), the Company, by
threatening Harrell, violated Section 8(a)(1) of the Act.III. OTHERALLEGEDVIOLATIONSOFTHEACT
A. Bulletin Board IssuesThere is a bulletin board in Mitchellace's lunchroom in-tended for use by employees. Management does not object
to employees posting union-related materials on that bulletin
board, and employees routinely do so.There are also bulletin boards in Mitchellace's work areas.On several occasions employee Jerry Adkins sought to post
a union notice on one of these bulletin boards. In each case
a supervisor removed the notice from the bulletin boards.
The General Counsel contends that Mitchellace thereby vio-
lated Section 8(a)(1) of the Act.Mitchellace has a rule governing the use of the bulletinboards in work areas. It reads:The bulletin boards located in the plant must be re-stricted to company business, and consequently, em-
ployees will not be permitted to post information on
them. Any material posted on any plant bulletin board
on company property, by any employee other than su-pervisors, management, or the payroll/personnel staffwill be removed when discovered.19The General Counsel agrees that the rule is ``facially
valid.''20As a matter of practice, almost all of the materials postedon the work area bulletin boards are what might be termed
``official'' business: safety notices, materials related to pro-
duction techniques, and the like. Additionally, as indicated in
the rule, only supervisors post materials on the work area
bulletin boards or, occasionally, designate an employee to
post a given document.But, also as a matter of practice, on the request of an em-ployee a supervisor will post, or have posted, on a work area
bulletin board, personal materials that relate to the employ-
ees, as a group, in the supervisor's department. Examples of
such materials are thank you notes (where, for instance, an
employee had a received, while out sick, flowers or a get
well card from his or her fellow employees) or an invitation
to a baby shower for an employee in the department. These
personal materials are generally restricted to one corner of
any given work area bulletin board.Adkins works in the braiding department on the third floorof Mitchellace's factory. Adkins is supervised by Leon
Smith. On October 18, 1994, Adkins posted a union notice
on the bulletin board in his department. (The notice was 5.5
by 8.5 inches in size, colored chartreuse, with large black
print. It advised of a union meeting on October 19.21) Short-ly after Adkins posted the notice he returned to the area of
the bulletin board and discovered that the notice was gone.
Adkins posted another one. That too disappeared after a few
minutes. Adkins posted a third. Again the notice was re-
moved. But this time Smith (Adkins' supervisor) made it
clear that it was he who had removed the notice. In fact
Smith handed the notice back to Adkins. Adkins, in Smith's
presence, yet again posted the notice on the bulletin board.
Smith did not say anything about the reposting. But 10 or
15 minutes later, the notice once again had disappeared.
While there is no direct evidence that it was a supervisorwho removed the union notice this last time, the only impli-
cation to be drawn from the record is that an agent of the
Company was responsible for the removal.In sum, Mitchellace prevented Adkins from posting unionnotices on a work area bulletin board while permitting per-
sonal messages to be posted on that same bulletin board. I
conclude that the Company thereby violated Section 8(a)(1)
of the Act. See R.H. Macy & Co
., 267 NLRB 177, 181(1983).Mitchellace points out that all of the nonwork items postedon each bulletin board in the Company's work areas related
specifically to employees in the department where the bul-
letin board was located. But the notice that Adkins wanted
posted also was addressed specifically to Mitchellace's em-
ployees (albeit not to employees in any one department).
And the notice certainly was as work related as any thank
you note. 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
22The quotation is from Adkins' testimony. The record is clearthat Tackett did not mean to include in that prohibition the bulletin
board in the lunchroom.23The quotation is from Adkins' testimony. Although Haney didtestify, she did not testify about this conversation.24Again, it is clear that Haney did not intend to keep employeesfrom posting union materials on the lunchroom bulletin board.25The only allegation in the complaint addressed specifically to``company property'' is that Haney threatened an employee with dis-
cipline for posting union literature on company property. But the
question of whether Haney uttered an overly broad prohibition (one
that included employee lockers) was specifically addressed at the
hearing.26Also at the end of the first shift, Scott ordered Thompson to re-move union literature from the desk he used for his work. The Gen-
eral Counsel does not contend that this violated the Act in any re-
spect.Mitchellace's bulletin board rule forbids anyone but a su-pervisor from posting materials on work area bulletin boards.
And the record shows that, in keeping with the rule, employ-
ees who wanted personal messages posted on work area bul-
letin boards always brought such messages to their super-
visors and that it was the supervisors who personally, or
through a delegate, posted the message. Adkins, however,
did not proceed that way.Had Adkins' failure to do so been the reason thatMitchellace removed the union notice, I would recommend
dismissal of those allegations of the complaint associated
with this action by the Company. See generally Airstream,Inc., 304 NLRB 151 (1991), enfd. mem. 963 F.2d 373 (6thCir. 1992). To begin with, the General Counsel has not at-
tacked the facial validity of the bulletin board rule. Second,
there is no claim that Mitchellace had antiunion reasons in
mind when it adopted the requirement that only supervisors
post materials. Third, I would have no basis for finding that
Mitchellace lacked a legitimate business reason for the re-
quirement that only supervisors post materials on the work
area bulletin boards. Compare Peck, Inc., 269 NLRB 451,458 (1984).But the evidence is clear that Mitchellace would not haveallowed the union notice to be posted on a work area bulletin
board even had Adkins brought the notice to his supervisor.
Mitchellace's problem with the notice, clearly, was the na-
ture of the document, not the procedure that Adkins fol-
lowed.B. Haney's Threat; Prohibiting Union Notices fromBeing Posted on Company PropertyDee Tackett is a supervisor one rung up from Smith. Notlong after Adkins' last effort to post a union notice on his
department's bulletin board, Tackett spoke to him about it.
Adkins explained that, as he understood the law, he was enti-
tled to post union literature on the department's bulletin
board. Tackett said that she would check into it. Adkins
agreed not to post another union notice until he heard further
from her.About 15 minutes later Tackett returned to Adkins andtold him that Haney (Mitchellace's director of personnel) had
contacted the Company's lawyers about the matter and that
the lawyers had advised that employees ``were not allowed
to post anything on Company property about the Union.''22That still was not the end of the matter for Adkins. Thefollowing day (October 19) Haney called Adkins to her of-
fice. Haney told Adkins that she had been ``irate'' when she
had first heard about Adkins' posting of a union notice on
a work area bulletin board. But, Haney told Adkins, because
of ``your good record, I'm not going to do anything about
it this time.''23Haney went on to tell Adkins that he couldnot post any union notice anywhere on company property,
not even on his locker.24Mitchellace could lawfully prohibit employees from post-ing anything on their lockers. But Mitchellace maintains no
such nondiscriminatory prohibition. Rather, the Company al-
lows employees to post at least some kinds of communica-
tions on their lockers. Under these circumstances, the broad
prohibitions that Tackett and Haney uttered regarding posting
union materials on company property violated Section 8(a)(1)
of the Act. Additionally, Haney's conversation with Adkins
amounted to a threat of discipline if, in the future, Adkins
were to attempt again to post union literature on a work area
bulletin board. That is a further violation of Section
8(a)(1).25C. Scott's Removal of Union Literature from aBreakArea
Mitchellace's tipping and inspection department (T&I) ison the second floor of the factory. T&I has its own break
area adjoining the department's machines. There are two ta-
bles and eight chairs in the break area. Management grades
each of Mitchellace's departments, including T&I, on the
cleanliness of its break area.Vicki Scott supervises both the first and second shifts ofthat department. (Scott was the subject of discussion in part
II,B of this decision, supra, concerning her response to Har-
rell's open bag of potato chips.) While designated
Mitchellace employees have the job of keeping T&I's break
area clean, Scott routinely helps out by throwing away trash
that the employees have left in the break area.At the start of the morning shift on August 12, 1994, T&Iemployee Steve Thompson placed eight union notices on
each of the two T&I break tables. The notices referred to the
Board's ruling in favor of representation of the Mitchellace
employees by the Union, made claims about the benefits that
union representation was going to offer to Mitchellace's em-
ployees, and advised of upcoming meetings between rep-
resentatives of the Union and the employees. Each notice
was printed on a single sheet of florescent yellow, 8.5-by-
11-inch paper.The notices remained in the break area throughout the 10-hour first shift. According to Thompson's credible testimony,
as the shift ended (and with the second-shift employees about
to arrive), Scott collected all of the union notices and placed
them in a trash container. A newspaper was on one of the
tables. Scott left it there. (Scott testified, also credibly, that
she did not remember the incident.)26The mere fact of a supervisor removing union literaturefrom a break area does not constitute a violation of the
ActÐor rather, does not where the supervisor routinely helps
keep the break area clean. E.g., Steelcase, Inc., 316 NLRB1140, 1143±1144 (1995); compare Gearhart-Owen Indus-tries, 226 NLRB 246, 260 (1976). The General Counsel,however, argues that Scott discarded the union notices be- 199MITCHELLACE, INC.27Employee Rickey Broughton testified that union literature thathe left in a break area at the end of the day disappeared by the time
he returned the next day while nonunion materials did not. But there
is no evidence that any supervisor played a role in this, and the Gen-
eral Counsel does not contend that Mitchellace violated the Act in
this respect.28While there is no evidence that specifically addresses the ques-tion of whether Fraley was still a Mitchellace supervisor as of the
hearing, Mitchellace does not appear to dispute that Fraley remains
a supervisor of the Company. See Mitchellace's Br. 16.cause she wanted to preclude the second-shift employeesfrom reading them. But that argument is without substantial
basis in the record. Scott certainly did not say that that was
her purpose, and no one claims that Scott discarded the pa-
pers in a manner that be could considered a nonverbal com-
munication of union animus on Scott's part. Compare Jennie-O Foods, 301 NLRB 305, 337 (1991). Further, if Scott hadbeen motivated by a desire to keep second-shift employees
from reading the literature, she presumably would have had
a similar interest in keeping first-shift employees from doing
so. Yet she left the notices on the break area tables for more
than 10 hours, including through two break periods and the
lunch period. As for Scott letting a newspaper remain on one
of the tables, that is not inconsistent with Scott discarding as
unacceptably messy florescent-yellow sheets of paper that
had been on the breaktables throughout the entire shift.I accordingly shall recommend that these allegations of thecomplaint be dismissed. See generally Page Avjet, 278NLRB 444, 450 (1986).27D. Did a Supervisor Threaten an Employee for TalkingAbout the UnionEmployee Rickey Broughton actively supported the Unionduring the election campaign and thereafter. Sometime in
September 1994 Broughton had an 8- or 10-minute conversa-
tion with employee Dave Horner, during worktime, about
several subjects, including union matters. Broughton was
about 20 feet from Supervisor Farrell Crabtree when he had
that conversation. Crabtree does not supervise either
Broughton or Horner.Broughton was, and is, supervised by Jean Fraley.28Ac-cording to Broughton's testimony, later during the day of
Broughton's conversation with Horner, Fraley told Broughton
that Crabtree had talked to her about Broughton. Crabtree
had said to Fraley (again, this is per Broughton's testimony
about his conversation with Fraley) that she should tell
Broughton that the next time Crabtree saw Broughton ``talk-
ing about union stuff on the job, he was going to write
[Broughton] up.'' Broughton testified that Fraley went on to
say that she was telling Broughton about Crabtree's remark
for Broughton's ``own good,'' that Fraley ``didn't want to
see'' Broughton ``get in trouble.''There was nothing about Broughton's demeanor thatcauses me to question his credibility.Crabtree denied ever talking to Fraley about Broughtontalking to other employees during worktime and denied ever
telling Fraley that he was going to write up Broughton.Crabtree's testimony was equally as credible as Broughton's.Neither Fraley nor Horner testified.
The fact that Horner did not testify seems to me to bewithout significance. But that is not the case with the ab-
sence of testimony from Fraley. Rather, given the failure ofFraley to testify, I consider Broughton's testimony, aboutFraley's remarks to him, to be undisputed. See, e.g., YukonMfg. Co., 310 NLRB 324, 331 (1993). That is, even assum-ing that Crabtree did not in fact say anything about writing
up Broughton for ``talking about union stuff on the job,'' Ifind that Fraley, for reasons about which I need not specu-
late, nonetheless warned Broughton that Crabtree had said
that he would discipline Broughton the next time Crabtree
caught Broughton talking about union matters during
worktime.The record shows that Mitchellace permits employees tohold reasonably brief conversations with their fellow employ-
ees during worktime about nonwork matters. That being the
case, and because Fraley specifically warned Broughton
against talking about ``union stuff'' during worktime, I con-
clude that Fraley's remarks to Broughton violated Section
8(a)(1) of the Act. See Kroger Co., 311 NLRB 1187, 1193(1993), enfd. 50 F.3d 1037 (11th Cir. 1995); and EmergencyOne, Inc., 306 NLRB 800, 806 (1992).E. Haney's January 16 Meeting withJamieRewakowsky
At issue is whether Director of Personnel Haney threat-ened to fire employee Jamie Rewakowsky because of a re-
mark by Rewakowsky at a meeting called by management
and whether, if Haney did so, Mitchellace thereby violated
Section 8(a)(1) of the Act.In the fall of 1994 Mitchellace asked employees to re-spond to a questionnaireÐan ``employee morale assessment
survey.'' On January 12, 1995, a consultant retained by
Mitchellace held a series of meetings with employees to dis-
cuss issues raised by the survey. No supervisors attended any
of these meetings.At one such meeting employee Jamie Rewakowsky spokeup. Rewakowsky had only recently become a Mitchellace
employee. Rewakowsky's concern was that, in his view, he
had not received adequate training. ``The guy who trained
me,'' Rewakowsky complained, had only been at Mitchellace
for a couple of weeks. No one contends that there was any-
thing inappropriate about Rewakowsky's remarks or about
the manner in which he made them. On the other hand, on
the witness stand Rewakowsky agreed that, at that meeting,
he was voicing an individual complaint, that he was not
speaking for employees as a group. Notwithstanding
Rewakowsky's intent, at the meeting a number of employees
voiced agreement with Rewakowsky about insufficient train-
ing. One of the employees who expressed agreement with
Rewakowsky was employee Charles Corns; it was Corns
who had been the employee who had trained Rewakowsky.Rewakowsky's group leader (and Corns') was Pam Greg-ory. Vicki Scott supervised Gregory, Rewakowsky and
Corns. Scott had put Gregory in charge of having
Rewakowsky get the training he needed. Gregory attended
the same meeting that Rewakowsky did. (Group leaders at
Mitchellace are not supervisors.) About a half-hour after the
meeting Gregory, obviously upset, told Scott that at the
meeting Rewakowsky complained that he had not received
any training and that Corns had agreed with Rewakowsky.In an affidavit given to a Board agent, Scott described herreaction to what Gregory said about what Rewakowsky had
said: 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
29Tr. 234.30Tr. 241.18If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.I was baffled by Jamie's complaints (and Corns') be-cause they were trained, and I didn't like the idea they
had said ... in a meeting that they weren't adequately

trained. ... I do not want other employees to think

that if they get with my section that they'll get put on
a machine without being trained.29Scott forthwith told Mitchellace's plant manager, Angie
Meeker, about Rewakowsky's remarks. It is probable that,
sometime on January 12 or 13 or, perhaps, on the morning
of January 16, Scott also told Haney about Rewakowsky's
complaint. Additionally, Scott raised the matter directly with
Rewakowsky, showing him a document indicating the date
on which Corns first became a Mitchellace employee.As just indicated, Rewakowsky made his criticism abouttraining on January 12. Rewakowsky was scheduled to work
the following Saturday, January 14. His shift that day began
at 6 a.m. Rewakowsky arrived at work about 10 minutes late.
He smelled strongly of alcohol. Scott confronted
Rewakowsky about his tardiness (this not being the first time
he arrived late). She did not say anything to Rewakowsky
about his alcoholic aura. Rewakowsky responded something
on the order of, ``[Y]ou should be glad I showed up at all.''
(The quotation is from Scott's testimony,30which I credit.Rewakowsky denied saying anything like that, although he
agrees that he had gotten to work late, that he had smelled
of alcohol, and that he had been out until around 2:30 a.m.)
Scott wrote a situation memorandum about the incident.On the morning of Monday, January 16, Scott spoke toHaney about her exchange with Rewakowsky on Saturday
morning. As touched on above, either Scott had already spo-
ken to Haney about Rewakowsky's complaint concerning his
training or she did so at this meeting. As Haney's meeting
with Scott ended, Haney told Scott to send Rewakowsky to
her (Haney's) office. Rewakowsky entered Haney's office a
short time later.According to Rewakowsky, Haney told Rewakowsky thatmanagement had tagged Rewakowsky as a ``troublemaker,''
and that the tag was associated with his January 12 com-ments about inadequate training. Haney went on to say,
Rewakowsky testified, that she had told Scott not to hesitate
to terminate him. According to Rewakowsky, thereafter (but
still at the same meeting) Haney spoke to him about his
smelling of alcohol when he arrived at work on January 14.According to Haney's testimony about the meeting, shepointed out to Rewakowsky that he was still a probationary
employee, that he had a history of tardiness, that arriving at
work under the influence of alcohol was unacceptable, that
behaving disrespectfully to a supervisor was unacceptable,
that accordingly Rewakowsky was on thin ice, and that she
would fire him if he repeated any of such misbehavior.
Haney denied telling Rewakowsky that he was a trouble-
maker. Haney was not asked, and she did not testify about,
whether she said anything to Rewakowsky concerning his re-
marks about training on January 12.I credit Haney's testimony about her meeting withRewakowsky, not Rewakowsky's. It may be that Haney did
say something to Rewakowsky about his remarks about train-
ing. But whether she did or did not, I find that the threats
that Haney made to Rewakowsky about firing him were notassociated with the remarks he made at the January 12 meet-ing. Rather, such threats stemmed entirely from
Rewakowsky's tardiness, his arriving at work smelling of al-
cohol, and the disrespect he showed toward Scott on January
14. And, needless to say, threats based on such behavior do
not violate the Act.I accordingly need not consider whether Rewakowsky'sremarks at the January 12 meeting constituted concerted, pro-
tected activity.REMEDYThe accompanying recommended Order requiresMitchellace to cease and desist from violating the Act in cer-
tain respects and to post the usual notice. Additionally the
recommended Order requires Mitchellace to: (1) return to the
work schedule in effect prior to the schedule change on Oc-
tober 3, 1994, unless the Union agrees otherwise; and (2)
permit employees to use the plant's elevators from 3 p.m. to
7 a.m., unless and until the Company bargains to agreement
or impasse about a change in such usage.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended31ORDERThe Respondent, Mitchellace, Inc., Portsmouth, Ohio, itsofficers, agents, successors, and assigns, shall1. Cease and desist from
(a) Changing the work schedules of the employees in thefollowing bargaining unit without bargaining in good faith to
agreement or impasse with the Chicago & Central States
Joint Board, Amalgamated Clothing & Textile Workers
Union, AFL±CIO±CLC: (the Union).All production and maintenance employees, includingreceiving, shipping and print shop employees, employed
by Mitchellace at its Portsmouth, Ohio, facility, exclud-
ing all office clerical employees and all professional
employees, guards, and supervisors as defined in the
Act.(b) Changing rules regarding the use, by members of suchbargaining unit, of the plant's elevators, without bargaining
in good faith to agreement or impasse with the Union.(c) Discriminating against prounion employees in the en-forcement of rules restricting the presence of food at em-
ployee work stations.(d) Threatening to discipline employees for talking aboutunion-related matters during worktime while permitting em-
ployees to talk about other nonwork matters during
worktime.(e) While permitting the posting on work area bulletinboards of documents addressing personal subjects, (i) remov-
ing union-related materials from such bulletin boards; (ii)
telling employees that they are prohibited from posting
union-related materials on work area bulletin boards, and (iii) 201MITCHELLACE, INC.32If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''threatening employees with discipline for attempting to postunion-related materials on such bulletin boards.(f) While permitting employees to post on their lockersdocuments addressing subjects not related to their work, tell-
ing employees that they are prohibited from posting union-
related materials on their lockers.(g) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Reinstitute the employee work schedule in place priorto the schedule change on October 3, 1994, unless the Union
agrees otherwise.(b) Permit employees to use the plant's elevators from 3p.m. to 7 a.m., unless and until the Company bargains to
agreement or impasse about a change in such usage.(c) Post at its facility in Portsmouth, Ohio, copies of theattached notice marked ``Appendix.''32Copies of the notice,on forms provided by the Regional Director for Region 9,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
change the work schedules of the employ-ees in the following bargaining unit without bargaining in
good faith to agreement or impasse with the Chicago & Cen-
tral States Joint Board, Amalgamated Clothing & Textile
Workers Union, AFL±CIO±CLC.All production and maintenance employees, includingreceiving, shipping and print shop employees, whom
we employ at our Portsmouth, Ohio, facility, excluding
all office clerical employees and all professional em-
ployees, guards, and supervisors as defined in the Na-
tional Labor Relations Act.WEWILLNOT
change our rules regarding employee use ofthe plant's elevators without bargaining in good faith to
agreement or impasse with the Union.WEWILLNOT
threaten to discipline employees for talkingabout union-related matters during worktime while permitting
employees to talk about other nonwork matters during
worktime.WEWILLNOT
discriminate against prounion employees inthe way we enforce rules restricting the presence of food at
employee work stations.In respect to those work area bulletin boards on which wepermit personal documents to be posted, WEWILLNOT
· Remove union-related materials from such bul-letin boards, or· Tell employees that they are prohibited fromposting union-related materials there, or· Threaten employees with discipline for attempt-ing to post union-related materials there.WEWILLNOT
tell employees that they are prohibited fromposting union-related materials on their lockers while permit-
ting employees to post other materials not related to their
work there.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
reinstitute the employee work schedule in placeprior to the schedule change on October 3, 1994, unless the
Union agrees otherwise.WEWILL
permit employees to use the plant's elevators be-fore 7 a.m. and after 3 p.m. unless and until we to reach
agreement or impasse with the Union about a change in this
usage.MITCHELLACE, INC.